Name: Commission Regulation (EEC) No 853/86 of 24 March 1986 amending Regulation (EEC) No 3228/85 opening a standing invitation to tender for the export of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/ 12 Official Journal of the European Communities 25. 3 . 86 COMMISSION REGULATION (EEC) No 853/86 of 24 March 1986 . amending Regulation (EEC) No 3228/85 opening a standing invitation to tender for the export of barley held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1836/82 (3), as last amended by Regulation (EEC) No 3826/85 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 12 March 1986 Germany notified the Commission that it wished to amend the Annex to Regu ­ lation (EEC) No 3228/85 (*), as last amended by Regula ­ tion (EEC) No 3572/85 (*) ; whereas it is possible to accede to that request ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3228/85 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1986 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 362, 31 . 12. 1985, p . 8 .M OJ No L 202, 9 . 7. 1982, p . 23 . (4) OJ No L 371 , 31 . 12 . 1985, p . 1 . j5) OJ No L 307, 19 . 11 . 1985, p . 7 . m OJ No L 341 , 19 . 12 . 1985, p . 12 . 25. 3 . 86 Official Journal of the European Communities No L 80/ 13 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 147 793 Niedersachsen/Bremen 96 527 Nordrhein-Westfalen 48 358 Rheinland-Pfalz 1 466 Baden-Wurttemberg 10 162 Bayern 95 333'